The only question it is necessary to determine in this case is whether the relator was entitled to the *Page 365 
exemption claimed. We think she was not. As the law stood when the assessments complained of were made, pension money or real property purchased with it was exempt from execution, and as this court held in Yates Co. Nat. Bank v. Carpenter (119 N.Y. 550) it was likewise exempt from assessment and taxation. But that exemption was personal to the pensioner, and did not extend to property owned by another, even though it were his wife. It is true the law is now otherwise (Laws 1897, ch. 347), but that statute has no retroactive effect, and hence has no application here.
This case was properly disposed of by the Appellate Division, and the order appealed from should be affirmed, without costs.
All concur, except GRAY, J., absent.
Order affirmed.